Opinion of the Court
FLETCHER, Chief Judge:
Appellant was tried by a general court-martial composed of a military judge alone. In accordance with his pleas, he was found guilty of attempted sale and possession of heroin, violations of Articles 80 and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 880 and 934, respectively. He was sentenced to a dishonorable discharge, confinement at hard labor for 1 year, total forfeitures and reduction to the grade of E-l. The findings and sentence were approved by the convening authority and the United States Army Court of Military Review.
Review was granted in this case to determine whether the appellant’s guilty pleas were rendered improvident due to a substantial misunderstanding as to the maximum punishment authorized for his offenses. The military judge, with the concurrence of both trial counsel and defense *415counsel, incorrectly advised the appellant that the maximum authorized punishment included 10 years’ confinement at hard labor. The correct advice was 2 years. See United States v. Castrillon-Moreno, 3 M.J. 894 (A.C.M.R.1977). We find the pleas to be improvident and require that they be vacated.
In view of the nature of a guilty plea as a waiver of certain fundamental rights, it may not be accepted by a judge unless he is assured that an accused understands the likely consequences of such action. See Brady v. United States, 397 U.S. 742, 748, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970); Kercheval v. United States, 274 U.S. 220, 223, 47 S.Ct. 582, 71 L.Ed. 1009 (1927). This is a matter of fundamental due process. McCarthy v. United States, 394 U.S. 459, 466, 89 S.Ct. 1166, 22 L.Ed.2d 418 (1969). While the full extent of the required understanding has not been constitutionally delineated, it seems clear that substantially correct advice as to the maximum authorized period of confinement is essential. See Von Moltke v. Gillies, 332 U.S. 708, 728, 68 S.Ct. 316, 92 L.Ed. 309 (1948); Smith v. O’Grady, 312 U.S. 329, 61 S.Ct. 572, 85 L.Ed. 859 (1941). The same advice is more clearly required in courts-martial. See para. 70b, Manual for Courts-Martial, United States 1969 (Revised edition).
In United States v. Brown, 1 M.J. 465, 466 (C.M.A.1976), Judge Cook said:
Military law requires an extensive preliminary examination of an accused before acceptance of a proffered plea of guilty. Among other things, the examination must demonstrate the accused’s understanding of the punishment to which he may be subject in the event of conviction on his plea. United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969). A substantial misunderstanding on the part of the accused as to the punishment which may be adjudged is ground to vacate the plea. United States v. Harden, 1 M.J. 258 (C.M.A.1976).
However, military case law further indicates that substantial misadvice will not render a guilty plea improvident where it appears on the record that the accused expressly took into account possible alternatives for sentence. See United States v. Hedlund, 7 M.J. 271 (C.M.A.1979); United States v. Harden, supra at 260. The pylons supporting the providency of the plea under these circumstances are the accused’s awareness of the possibility of a different legal maximum sentence and his intention to plead guilty regardless of the ultimate decision as to the legal limits of his punishment. See United States v. Kleinhans, 14 U.S.C.M.A. 496, 497, 34 C.M.R. 276, 277 (1964). As stated in United States v. Frangoules, 1 M.J. 467, 469 (C.M.A.1976):
It reasonably appears here that the accused had considered, and taken account of, the probability that his counsel’s opinion as to the legal period of confinement for the offenses to which he proposed to plead guilty and as to which he had entered into an agreement with the convening authority, might not accord with the trial judge’s determination. The reasonable inference is that the accused believed, and so informed the trial judge, that his entry of the plea of guilty pursuant to his pretrial agreement, regardless of whether he was subject to confinement for 8 years or 2 years, was appropriate because he was satisfied in his “own mind that . [he was] guilty” and because he believed that the plea was in his “own best interest.” Thus, the record demonstrates that the accused did not labor under such a misapprehension as to the confinement that could be legally imposed as to render his plea improvident.
In the appellant’s case the advice as to the maximum authorized period of confinement was substantially incorrect. See United States v. Harden, supra. There is no demonstration in the record of trial that the appellant was intelligently indifferent to an error by the trial judge as to this aspect of the maximum authorized punishment and that he still desired to plead guilty. We will not presume any other waiver of this important due process right from a silent record. See Boykin v. Ala*416bama, 395 U.S. 238, 241-44, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969); United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969).
The decision of the United States Army Court of Military Review is reversed. The findings of guilty and the sentence are set aside. The pleas of guilty are vacated. A rehearing may be ordered.
Judge PERRY * concurs.